Citation Nr: 1714789	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-20 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On his VA Form 9, the Veteran requested the opportunity to present testimony at a Board hearing held by live videoconferencing equipment.  In a July 2016 correspondence, the Veteran requested withdrawal of his Board hearing request and indicated that he wanted the Board to proceed with review and adjudication without a hearing.  The Veteran has therefore waived his right to present testimony at a hearing before the Board, and the Board may proceed with appellate review of this matter.


FINDING OF FACT

The Veteran's current right ankle disability was not present during service or within one year of service discharge, and is not shown to be causally related to his active military service. 


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the claim adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The Veteran submitted his claim for service connection using VA Form 21-526EZ.  Such forms include notice of the information and evidence needed to substantiate a claim for service connection, and inform claimants of the efforts VA would take and their responsibilities with respect to obtaining particular evidence.  Such notice was provided before the initial unfavorable decision.  This form also provided the Veteran with notice of how VA determines the disability rating and the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

Regarding the duty to assist, VA is required to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate a claim, including obtaining relevant records, whether or not such records are in Federal custody, and providing a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The duty to assist is found to have been satisfied with respect to this case.  VA treatment records have been associated with the claims file.  The Veteran was also provided with the option to present testimony before the Board, but did not avail himself of that opportunity.  Although a majority of the Veteran's service personnel and service treatment records are unavailable, the available records have been obtained and associated with the file, including a May 1955 separation report of medical examination, a few service personnel records, and information compiled from hospital admission cards for the Veteran created by the Office of the Surgeon General, Department of the Army for the years 1953 and 1954.

In developing a prior claim, it was found that the Veteran's service personnel and service treatment records were likely "fire-related" (referring to a fire at the NPRC in 1973) and therefore unavailable, and the Veteran was so notified.  When a veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board recognizes that the VA treatment records associated with the claims file indicate that potentially-relevant private treatment records, including physical therapy records, remain outstanding.  However, as the Veteran has not asserted and the evidence of record does not otherwise indicate that there is any reasonable possibility that the contents of such records would lend support to his assertions regarding the in-service element of the claim, remand to obtain such records would merely result in additional delay without benefiting the Veteran.  Remand for such action is therefore found unwarranted and unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for a right ankle disability.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In the case of McLendon v. Nicholson, the Court, held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's credible reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  VA's duty to provide an examination is not limitless, however.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.

In the present case, the Veteran has asserted that his right ankle injury occurred and was aggravated during basic training and while in Korea.  As will be discussed in greater detail below, the Board has found that the evidence does not establish an "in-service event, injury, or disease" to which the present right ankle disability could then attach.  Absent evidence that establishes an in-service event, injury or disease, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2016).   In the absence of persuasive evidence of an in-service disease or injury, remand of this case to obtain an examination and/or an opinion as to the etiology of the current right ankle disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA examination or opinion is therefore not triggered in this case because there is no reasonable possibility that  such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this appeal, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is among the enumerated disabilities considered to be "chronic diseases" for this purpose.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III. Background and Analysis

The Veteran asserts that he suffers from a right ankle disability which was caused and/or aggravated during his military service.  A VA treatment record from June 2015 includes a diagnosis of right ankle pain secondary to osteoarthritis.  The criterion of a current disability is therefore met.

The weight of the evidence, however, does not demonstrate that the Veteran's current right ankle osteoarthritis is etiologically related to any injury or disease incurred or aggravated during military service.  

As noted above, information compiled from hospital admission cards for the Veteran created by the Office of the Surgeon General, Department of the Army for the years 1953 and 1954 has been associated with the claims file.  Such records document treatment for acute or unqualified pharyngitis, hydrocele, and hernia, but no treatment for a right ankle or lower extremity injury/disorder.  The Veteran's May 1955 separation report of medical examination found no abnormalities pertaining to the feet or lower extremities upon clinical evaluation, and the examiner only noted that the Veteran had a throat infection treated at Camp Roberts Hospital in August 1953.

The Veteran received treatment through VA for his right ankle symptoms prior to filing his claim for service connection in August 2015.  At the Veteran's initial visit in February 2015, he reported chronic right ankle pain after a football injury in college.  At a June 2015 VA internal medicine consult, the physician noted that the Veteran was referred by his primary care physician for chronic right ankle pain, and the Veteran reported that he initially injured it in college when he "dislocated" it playing football and shortly thereafter underwent surgery to have a screw placed in the ankle.  The treatment record notes that the Veteran stated that he was fine for a while until approximately 2010 when he started experiencing more pain.  

In August 2015, the Veteran submitted his claim indicating that he was seeking service connection for a right ankle injury.  He directed the reviewer's attention to a July 2015 letter from his VA physician, Dr. C.  The letter stated, in full: "[a]s we discussed, I believe that there is a reasonable basis for service connected disability as it relates to your R[ight] ankle.  I would be happy to provide additional information regarding this as needed."

At a January 2016 VA primary care appointment, the Veteran reported of experiencing right ankle pain for the last seven or eight years, stating that he believed he developed arthritis which has worsened over time.  Under relevant surgical history, it was noted that the Veteran had a pin placed in his ankle after it was dislocated from a football injury in college.

On the Veteran's VA Form 9, submitted in May 2016, he wrote that his "right ankle injury occurred and was aggravated during basic training and while in Korea."  In an August 2016 statement, the Veteran's representative reiterated the Veteran's contention that service connection is warranted for an ankle injury during basic training in 1953, with re-injury while serving in Korea.

When considering the above, the Board finds that the weight of the evidence is against a finding that the Veteran incurred a right ankle injury or disorder during service and there is no evidence indicating that right ankle arthritis arose to a degree of 10 percent or more during the one year following separation from service.  While the Veteran is competent to report what he experienced during service, the Board finds significant that the Veteran has never provided any specifics pertaining to his alleged in-service injury, rather stating broadly that his "right ankle injury occurred and was aggravated during basic training and while in Korea."  The Board also finds it notable that there is no indication of the presence of any ankle disorder in either the hospital admission information or on the Veteran's separation examination.  Although the absence of such contemporary records is not dispositive regarding the question of whether or not the Veteran suffered an in-service injury, particularly given that the majority of the Veteran's service records are fire-related and unavailable, the fact that the only times the Veteran mentioned an in-service injury was in the context of his application for service connection is further found to undermine the Veteran's overall contentions.  Particularly, given the Veteran's assertions made in the context of his claim for benefits, the Board would expect the Veteran to have mentioned his alleged in-service injuries when undergoing treatment of his current right ankle disability with VA physicians. 

Further, the Veteran reported to various VA physicians that he suffered from chronic ankle pain after a football injury in college, for which he underwent surgery.  Of note, while such medical history was communicated to Dr. C. in June 2015, he nevertheless stated an opinion in July 2015 that he believed there was a reasonable basis for service-connected disability as it related to his right ankle.  Inasmuch as there was no rationale provided with this statement, and the physician did not address this contrary evidence, the opinion is found to carry little, if any probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

The Board finds the statements made by the Veteran to his treating physicians to represent the most persuasive evidence of record, as such were made prior to his claim for benefits and also because one would expect the Veteran to be particularly inclined toward truthfulness and forthcomingness in his statements to treatment providers.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy, and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).

The Board therefore finds that the weight of the evidence is against a finding that the Veteran's current right ankle osteoarthritis is etiologically related to any in-service injury, event, or disease, or arose during or within one year of separation from military service; service connection for a right ankle disability therefore must be denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for a right ankle disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


